DETAILED ACTION
This Office action is in response to Applicant’s reply filed 02/24/2022.
Claims 4-5 and 9 are canceled.
Claims 1-3, 6-8, and 10-20 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-3, 6-8, and 10-18 are directed towards a method and have been reviewed.
Claims 1-3, 6-8, and 10-18 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 19 is directed toward an article of manufacture and has been reviewed.
Claim 19 appears to be statutory, as the article of manufacture excludes signals (claim says non-transitory).
Claim 19 is also statutory as it performs a method directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 20 is directed toward a system and has been reviewed.
Claim 20 appears to be statutory under 35 USC § 101, as it contains hardware.
Claim 20 is also statutory as it performs a method directed to significantly more than an abstract idea based on currently known judicial exceptions.


Response to Amendments - 35 USC § 101
Claims 1-2, 4; 19; and 20 were rejected under 35 U.S.C. 103 because the claimed invention is directed to an abstract idea without significantly more. The claims have been amended to correct the issues at hand, and the rejections are hereby withdrawn.

Claim 19 was rejected under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter. The claim has been amended to no longer encompass non-statutory subject matter; the rejection is hereby withdrawn.

Claim 20 was rejected under 35 U.S.C. 101 because the specification did not expressly define or set out implementation of the components to be hardware or hardware and software only. The claim has been amended to no longer encompass non-statutory subject matter; the rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-3, 6-8, and 10-20 are allowed.

Regarding independent claims 1, 19, and 20, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention. Dependent claims 2-3, 6-8, 10-18 are allowed at least by virtue of their dependency on an allowed base claim.

Kaplan1, newly incorporated reference Kumar2, and newly incorporated reference Klarakis3.


Kaplan teaches (ABST, ¶ 0008, 0021) partitioning a plurality of parallel directory traversal records into a plurality of ranges/buckets in an environment where the file system includes a directory tree (FIG. 2, ¶ 0026-0028).
Kaplan allows for parallel directory traversal of the shared file system (¶ 0022-0023), which is controlled by a master node in an environment where each node maintains a local work queue comprising one or more elements that represent unread directories and where multiple execution threads can read from a local work queue (FIG. 5, ¶ 0062-0065). These threads continue until all the paths and files within the file system have been traversed.

Newly incorporated reference Kumar teaches (FIG. 4, ¶ 0056-0059) determining differences between a first and second snapshot by comparing nodes in the object tree data structure. The difference data is shown in Kumar (¶ 0060-0063) to be stored in a memory buffer, the difference data subsequently capable of being stored into an undo buffer or into a redo buffer, depending on whether an undo command was received or a redo command was received.

Newly incorporated reference Klarakis teaches (FIGs. 8A-8B, ¶ 0122-0124) comparing a tree node signature of a new snapshot and a tree node signature of a previous snapshot. Any signatures that do not match are sent to a remote target node as a batch signature.

The resulting claim limitations appear to be directed to remotely accessing a selected storage snapshot, dividing the snapshot into different portions (and assigning a walker to each portion), analyzing each portion by traversing and comparing portions of both the selected snapshot and a previous snapshot, the traversing and comparing involving respective, dedicated walkers for each snapshot and a differ to identify resultant changes, ultimately resulting in an incremental backup being performed by requesting, receiving, and storing the changes and using it to generate a backup version of a file directory tree structure. 

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner concludes that the newly cited references (namely Kumar) cannot be reasonably combined with the cited references of the previous rejection (namely Kaplan) or with other references (namely Klarakis) in order to render the claims obvious as currently amended.

The prior art does teach a portion of the required elements, such as the claimed differ identifying changes being taught by the comparator 414 of Kumar and the claimed requested data associated with identified changes being taught by the difference data 444 of Kumar (shown to address the claimed “additions and/or removals” of file directory tree structure nodes as the language in Kumar allows for the difference data to be part of “redo” or “undo” commands, respectively).

Kumar is strong regarding its teachings of comparisons; however, Kumar ¶ 0059 refers to only traversing part of the tree structured based on frozen objects and unfrozen objects. Klarakis provides 

Although the references do describe identifying changes between tree structures (including additions and/or removals), requesting this data, receiving it, and using it to generate a version of the tree structure based on the requested data, the prior art does not appear to fully address doing so with the walker functionality provided in the claims and in a smooth implementation of the required file directory environment.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smaldone et al., U.S. Patent No. 10,133,508 (filed June 13, 2014), “Method and system for data protection based on storage status”
Smaldone FIG. 5, col. 9, line 62-col. 10, line 8 determines differences between two snapshots by comparing two segment trees, using this to estimate the amount of data that has changed and the approximate change rate in the storage volume.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 17, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kaplan et al., U.S. Patent Application Publication No. 2011/0040810
        2 Kumar, U.S. Patent Application Publication No. 2017/0109243
        3 Klarakis et al., U.S. Patent Application Publication No. 2016/0202927